Citation Nr: 1741651	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere 's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1953 to January 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied the Veteran's service connection claims.


FINDINGS OF FACT

1.  Hearing loss did not have its onset during service or during the first postservice year, and is not the result of an injury, disease, or event, including noise exposure, in service.

2.  Tinnitus did not have its onset during service or during the first post-service year, and is not the result of an injury, disease, or event, including noise exposure, in service.

3.  Meniere's disease did not have its onset during service and is not the result of an injury, disease, or event, including noise exposure, in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).

3.  The criteria for service connection for Meniere's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June 2015 and July 2015.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service separation examination is associated with the claims file.

The RO formally found that the Veteran's complete service treatment were unavailable.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In April 2015, the RO submitted a request for the STRs to the National Personnel Records Center (NPRC).  The NPRC responded that the Veteran's STRs were fire-related.  "There are no SGOs available for this veteran.  If veteran was treated and you can supply the necessary information, use M05-V."  In June 2015, the RO informed the Veteran that his STRs were destroyed in the fire at the National Archives and Records Administration in July 1973 and requested completion and return of NA Form 13055.  In June 2015, the Veteran returned NA Form 13055 and VA Form 21-4138 and stated, "I was exposed to acoustic trauma in service as explained previously, and have hearing problems and ringing in my ears since service.  I do not think the medic treated us because nothing he could do, but I do remember no hearing protection."  The RO then determined that NA Form 13055 did not provide sufficient information to request records from NPRC. 

VA provided relevant examinations in July 2015 and August 2015.  The opinions of record provide an adequate basis for the Board to decide the claims.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In Jandreau, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, where postservice audiometric findings indicate that there is a hearing loss disability, and where there is a sound basis upon which to attribute the postservice findings to the in-service injury (as opposed to incurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

The Veteran contends that his hearing loss, tinnitus, and Meniere's disease were caused by his service in Germany in an Artillery unit.  He reported that he did not have hearing protection during service.

The service separation examination in January 1955 noted normal examinations of the ears and head.  The Veteran's hearing was noted as 15/15 bilaterally by whispered voice and spoken voice testing.

A private audiogram report dated in January 2015 showed hearing loss for VA purposes.  In February 2015 a private clinician noted the Veteran's reported exposure to artillery without hearing protection and opined that his hearing loss, tinnitus and Meniere's disease were at least as likely as not due to exposure to hazardous levels of noise during service.  The clinician did not provide any supporting rationale for the opinion.

At a VA ear disease examination in July 2015, an examiner diagnosed Meniere's syndrome, and noted it had been originally diagnosed in 2008.  The examiner reported that the Veteran's daughter, who accompanied him to the examination, recalled frequent ear complaints by her father in the late 1950s and early 1960s which involved the Veteran avoiding loud noises or speech.  The examiner stated that the Veteran's Meniere's disease was at least as likely as not incurred in or caused by service because "the Veteran's daughter describes being aware of a chronic ear condition for her father, as she was growing up.  

VA audiologic exam in August 2015 shows hearing loss for VA purposes bilaterally.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
65
65
LEFT
40
40
65
65
65

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 56 percent in the left ear.  

For both the left and right ear hearing loss, the examiner stated:

The examiner gives benefit of doubt due to normal whisper test at separation.  The Veteran is not a good historian and his daughter provides some of the history information.  The Veteran does not have combat service for special consideration.  However, the current hearing loss is not consistent with noise induced hearing loss.  There is significant ear difference present on word recognition which is not consistent with noise induced hearing loss.  There is significant low and mid frequency hearing loss inconsistent with noise induced hearing loss.  The daughter reported the Veteran was diagnosed with Meniere's disease 7-8 years ago and the audiological configuration and overall results are more consistent with that etiology.  Meniere's disease is not caused by noise exposure and the post military onset is not related to military noise exposure.  Considering all the evidence the examiner cannot be 50% or more certain the Veteran's current hearing loss resulted from military noise exposure.  All available evidence suggests post military onset possibly secondary to Meniere's disease.

The examiner also stated that the Veteran could not isolate an onset time for his tinnitus, while the Veteran's daughter stated it was during service.  The examiner opined that tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner noted:

The hearing loss does not appear to be secondary to military noise exposure.  The Veteran cannot isolate an onset.  There is a report of diagnosed Meniere's disease and tinnitus is known symptom of Meniere's disease.  The current audiometric configuration is not consistent with noise induced hearing loss.  Considering all the evidence the examiner cannot be 50% or more certain tinnitus resulted from military noise exposure. 

The Veteran submitted a private audiometric report dated in August 2015.  On that report, the Veteran referred to exposure to noise in a tank division in service.  The clinician stated the Veteran's hearing loss and tinnitus were more likely than not related to military noise exposure and may have worsened as a civilian.  The clinician stated the opinion was based on the history provided by the Veteran, the configuration of hearing loss and the onset of tinnitus.  The clinician also stated that the Veteran did not have any history of pre or post military noise exposure and that his hearing loss was more consistent with noise induced hearing loss than Meniere's disease.   

Analysis

The available evidence fails to establish onset of a hearing loss disability, tinnitus, or Meniere's disease in service as service treatment records are missing.  There also is no competent and credible evidence demonstrating a hearing loss or tinnitus disability manifested to a compensable degree within the first year after his discharge from active service.  There is no documented evidence of hearing loss or tinnitus until many decades after the Veteran's separation from service.  Private treatment records show a diagnosis of Meniere's and tinnitus in November 2008.  In a February 2009 statement in support of a nonservice-connected pension claim, the Veteran wrote that he fell in his apartment and was treated at a facility in November 2008 during which time he was diagnosed with Meniere's disease and tinnitus, along with several other health concerns.  Hearing loss was not mentioned.  Based on the evidence, service connection for bilateral hearing loss and tinnitus is not warranted under a direct or presumptive basis.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  

The Board acknowledges the lay assertions that he experienced initial onset of hearing loss and tinnitus in service, which have continued to the present day; but these assertions are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In weighing credibility, VA may consider factors such as facial plausibility, bias, self-interest, malingering, desire for monetary gain, and demeanor of the witness.).  The Board notes that all of the statements attesting to the fact that tinnitus and hearing loss had onset in service and continued thereafter (and also that the Veteran had no hearing protection in service), were made by the Veteran's custodian (his daughter) who was also his assigned as his VA fiduciary.  However, at the August 2015 VA examination, the Veteran himself was not able to isolate the onset of his tinnitus- which contradicts prior statements advanced in support of onset and continuity.  Moreover, in light of the objective medical records showing the Veteran suffers from dementia/Alzheimer with memory problems, his ability to accurately recall events that happened in service many decades ago is highly questionable.  Medical records show he has memory difficulties and his memory problems in particular tend to show that he is not a credible historian.  In a December 2008 letter, Dr. C. the Veteran private physician indicated that he was incompetent regarding his legal and personal affairs.  The August 2015 VA examiner also noted that the Veteran was not a good historian.  As the Veteran's history of continuous hearing loss and tinnitus symptoms since service is not credible, service connection under 38 C.F.R. § 3.303 (b) is not possible.

Turning to the competent medical opinions, the Board has considered the favorable February 2015 private opinion, but because it did not include any rationale for the conclusion that the Veteran's hearing loss, tinnitus, and Meniere's disease are at least as likely as not due to exposure to hazardous levels of noise during service- it is accorded little probative value.

The private audiologist in August 2015 provided a rationale for the expressed opinion that the Veteran's hearing loss and tinnitus are related to military nose exposure.  This clinician indicated the opinion was based on the case history, noticed configuration of hearing loss and the reported onset of tinnitus.  However, the Board accords this opinion less weight than the July and August 2015 VA opinions for the following reasons.  First, the rationale is less comprehensive than that offered by the August 2015 VA examiner.  The private clinician does not explain why the Veteran's particular configuration of hearing loss supports her finding of causal nexus, and she does not address the VA examiner's finding that the particular pattern of hearing loss shown is not consistent with noise-induced hearing loss, other than to disagree with that finding.  Second, as shown in the August 2015 VA examination report-the Veteran when asked, was unable to provide a timeframe for onset of tinnitus.  The clinician does not address this conflict.  Due to these concerns, the probative value of this opinion is lessened.

In contrast, the VA audiologist in August 2015 reviewed the claims file and offered an opinion supported by sufficient rationale.  The Board finds her opinion both adequate and persuasive.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("[e]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").  The examiner provided a reasoned explanation for why the particular pattern of hearing loss shown by the Veteran was not consistent with noise-induced hearing loss and more likely attributable to his Meniere's disease.  She also explained that Meniere's disease was not related to in-service noise exposure, and that the Veteran's tinnitus was a known symptom of Meniere's disease.

The Board does not accord probative value to the July 2015 VA examiner's opinion that Meniere's disease was at least as likely as not incurred in or caused by service, as the sole basis of this opinion is that "the Veteran's daughter describes being aware of a chronic ear condition for her father, as she was growing up."  This is so particularly in light of the August 2015 VA examiner's statement that "Meniere's disease is not caused by noise exposure and the post military onset is not related to military noise exposure."  

The Board acknowledges the Veteran's assertions that his current hearing loss, tinnitus, and Meniere's disease are attributable to his active service.  Although he is competent to provide evidence concerning personal observations, he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his hearing loss, tinnitus, and Meniere's disabilities.  Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316 (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether hearing loss, tinnitus, or Meniere's disease is due to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.  There is no evidence showing the Veteran has any specialized medical knowledge or training in this regard.  Hence, his lay assertions are afforded little weight.

Overall, the Board finds that the August 2015 VA audiologist's medical opinion is the most persuasive evidence of record as to whether the Veteran's current hearing loss, tinnitus, and Meniere's disease were caused by his active service.  Thus, the Board finds that while the Veteran currently has bilateral hearing loss under 38 C.F.R. § 3.385 and his exposure to loud noise during service has been conceded, that the most persuasive evidence of record demonstrates that his current hearing loss is not consistent with noise exposure in service.  Meniere's disease was first diagnosed more than 50 years after service and the most probative evidence of record is against a finding that it is related to an inservice cause.  Likewise, tinnitus was first diagnosed decades after service, and has been medically associated with the Meniere's disease.  

The Veteran's representative has referenced several studies in his August 2017 brief, and has waiver RO initial consideration of his argument.  Although an attempt to establish a medical nexus to a disease or injury solely on generic information in a medical journal or treatise is too general and inconclusive, the Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Wallin v. West, 11 Vet. App. 509, 514(1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Board has considered the treatise evidence, but finds that because it does not address the Veteran's particular situation and history, and is not supported by an opinion of a medical professional; it is not sufficient to establish a causal link in this case.

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran's hearing loss, tinnitus and Meniere's disease are related to active service.  The preponderance of evidence is, therefore, against a finding of service connection for the claimed conditions and the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for Meniere's disease is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


